Citation Nr: 0721361	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Basic eligibility for VA death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.  His discharge documents reflect that he had no foreign 
service.  The veteran reportedly died in 1977, and the 
appellant is his surviving spouse.

The appellant testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing has 
been associated with the claims file

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which the appellant's claim for VA 
death pension benefits was denied.


FINDING OF FACT

The veteran is not shown to have had any active service 
during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension 
benefits have not been met. 38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

In March 2006 and September 2006, the RO notified the 
appellant of the specific provisions of the law and performed 
additional development regarding her claim for VA death 
pension benefits. However, the essential facts by which the 
appeal must be decided are not in dispute. The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence. Because the VCAA has no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met its 
duty to assist and duty to notify.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002). 

Entitlement to Death Pension

The sole question before the Board is whether the appellant 
has established threshold eligibility for VA (non-service 
connected) death pension benefits.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521. The Secretary shall pay 
pension for non-service connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 38 
U.S.C.A. § 1521(j) or who at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for a 
service connected disability. 38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service. 38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b). A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

A review of the record shows that the veteran served on 
active duty from June 1960 to March 1964.  Under 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.2(e), (f), specifying periods of war, 
the Korean conflict ended January 31, 1955, and the Vietnam 
era began February 28, 1961 and ended May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period.  The Vietnam era began August 5, 
1964 and ended May 7, 1975, inclusive, in all other cases.  
The veteran's discharge documents reflect that he had no 
foreign service; therefore, he cannot be found to have served 
in the Republic of Vietnam.  The appellant has not argued 
otherwise.

Thus, the veteran did not serve 90 days or more during a 
period of war and, in fact, had no wartime service at all.

As the veteran did not have any qualifying wartime service, 
his surviving spouse does not meet the basic eligibility 
requirements for VA non- service connected death pension 
benefits.

In this case, the law is dispositive. Accordingly, her claim 
must be denied as a matter of law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Eligibility for VA death pension benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


